— In a proceeding to invalidate the petition designating E. David Woycik, Jr., and Dennis M. Cunningham as candidates in the Republican Party primary election to be held on September 13,1983, for the office of Member of the Republican County Committee, 5th Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18, 1983, which, after a hearing, granted the application. Appeal held in abeyance and matter remitted to the Supreme Court, Suffolk County, to forthwith make specific findings in accordance herewith. The Supreme Court stated that a subscribing witness’ statement was executed on July 23, 1983. In fact, the witness’ statement was executed on July 26, 1983. Thus, only one signature, dated July 29, 1983, is dated after the witness’ statement, and should be invalidated for this reason. There were also no duplicate signatures on appellants’ designating petition. However, two signatures should be invalidated because the signatories previously signed a designating petition for another candidate. The errors, on their face, are insufficient to invalidate appellants’ designating petition in its entirety. Having previously ruled that such designating petition should be invalidated in its entirety, The Supreme Court did not make specific findings as to which individual signatures should be invalidated. Therefore, this proceeding is remitted so that the Supreme Court may make appropriate findings and to determine whether the remaining valid signatures are sufficient to constitute a valid petition. Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.